M’Girk, C. J.,
delivered the opinion of the Court.
This was an action of assumpsit, for money had and received, laid out and expended, for the use of the deféndant’s intestate. The only question appears by a bill of exceptions, which is, that an objection was made to the admissibility of certain testimony, to prove money laid' out by George Mansker to the use of Lewis Mansker. The testimony was admitted by the Court, and is, in substance, as follows : That one Cloff deposes and says, that at the time of the sale of the personal *536estate of George Mansker, the father, he heard Lewis Mansker, the son, and intestate of the defendant in the Court below, say that a certain obligation given by him in Tennessee, for one hundred and seven dollars, was just, and that his father had lifted the note for him, and that he wished it deducted out of his share of his father’s estate. Our opinion is, that this .testimony was clearly admissible, to prove money paid by Mansker, the father, to and for the use of Manslter, the son.
The judgment of the Circuit Court is affirmed, with costs and five per cent, damages.